DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Upon further review, the indication of allowability is withdrawn.
Claims 1, 2, 6-10, and 13-17 are pending in this application.  Claims 1, 2, 6-10, and 13-17 are rejected in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-10, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Selman (US 8323713) in view of Berhanu (International Food Research Journal), Gupta et al (International Journal of Applied and Natural Sciences) and Cole-Parmer.
Selman teaches a home carbonation method where carbonation takes place in the bottle (see entire document).  Selman teaches carbon dioxide can be generated by the action of a water based acid on a carbonate or bicarbonate salt (see column 2, lines 23-25
The claims differ as to the addition of a gesho extract and the preparation of the gesho extract.
Berhanu teaches Tella (i.e. beer) containing gesho extract as an antimicrobial (see entire document).  Berhanu teaches the extraction of the plant leaves and shoots of Rhamnus prinoides wherein the dried plant material is powdered, the antimicrobial is extracted with ethanol, the obtained 
Gupta et al teach conventional extraction methods for plant extracts comprising 1) collection and authentication of plant material and drying, 2) size reduction, 3) extraction, 4) filtration, 5) concentration, and 6) drying and reconstitution (see entire document, especially page 10).  Gupta et al teach that all the parameters are optimized and controlled during extraction.
Cole-Parmer teaches the safe solvent extraction of plants using ethanol, a rotary evaporator, and a recirculating chiller (see entire document).  Cole-Parmer teaches solvent extraction and establishes plant extraction as known in the art.
It would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to add gesho extract and use the art recognized extraction process as taught by Selman in that of any of Constantine et al (US 2009/0162483), Zuniga et al (US 5389387), and Calapini et al (US 7138151) because the use of gesho extract as a beverage preservative and the use of an ethanol extraction process for plant material is conventional and well-known in the art.
All of the claim limitations have been considered.  The claimed temperatures and weight percents are seen to be obvious and no more than optimization.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
May 28, 2021